All concur, except Taylor, P. J., and McCurn, J., who dissent and vote for reversal and for granting a new trial on the ground that the proofs presented questions of fact for the jury as to the status of plaintiff under the “ guest statute ” of the State of Indiana and as to the degree of negligence, if any, of the defendant under the laws of Indiana. (The judgment is for defendant for no cause of action, in an automobile negligence action.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.